Citation Nr: 0943608	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In his July 2006 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent letter sent to the Veteran in September 2009, 
the RO informed the Veteran of a Videoconference Hearing 
scheduled in October 2009.  He failed to appear.


FINDING OF FACT

The Veteran's current hearing loss disability did not have 
onset during active service or within one year of separation 
for active service and is not otherwise etiologically related 
to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  During a VA audiological 
examination, he stated that these symptoms were the result of 
noise exposure from mortar fire and an incident where he was 
under ambush for several hours while in active service, and 
other events of limited time duration during service. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  In general, service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service treatment records are absent for any complaints of or 
treatment for hearing loss.  A separation report of medical 
examination dated in September 1970, indicated a normal 
clinical evaluation of the Veteran's ears and normal hearing 
bilaterally upon audiometric testing.  These records provide 
highly probative evidence against the Veteran's claims 
because they show no hearing loss during service.

In this regard, it is important to note that the Board does 
not dispute the fact that the Veteran was exposed to loud 
noise during service for several hours during an ambush.  The 
critical question is whether the current hearing loss was 
caused by this noise exposure many years ago.

The Veteran contends that his hearing loss is related to his 
service and that his hearing loss is due to the noise 
exposure he experienced while in active service.  However, 
the first evidence of record showing symptoms or complaints 
of hearing loss is the Veteran's claim for service 
connection, dated January 2004, almost four decades after 
separation from service.  This is evidence against his claim.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints).

Audiologic testing pursuant to VA audiology examination in 
March 2004 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 5, 15, 10, 30, and 
45 decibels, respectively with a four-frequency pure tone 
average of 25 decibels.  Puretone thresholds measured in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 10, 
5, 45, and 50 decibels, respectively with a four-frequency 
pure tone average of 28 decibels.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 100 percent in the left ear.  The audiologist commented 
that the Veteran had high frequency sensorineural hearing 
loss bilaterally, mild to moderate.

With respect to the etiology of the Veteran's bilateral 
hearing loss, the examiner opined that "[i]t is my opinion 
that the current hearing loss is not related to military 
service."  The examiner explained that while the audiometric 
configuration shows noise notch at 4000 hertz, the evidence 
from the claims file shows that he had normal hearing 
sensitivity in both the entrance and the exit audiogram, 
especially the audiogram of September 1970 , at discharge, 
confirming normal hearing sensitivity in both ears.  In 
addition, the examiner noted that the Veteran had many years 
of excessive noise exposure without the use of hearing 
protection or hearing conservation strategies following his 
military service.  He indicated that the claims file revealed 
hearing loss that began after his military service.  The 
examiner also added that there is no evidence from the 
scientific literature to support a delay in the onset of 
hearing loss as a result of acoustic exposure.

The March 2004 examiner's opinion is evidence against the 
Veteran's claim as it fails to establish the requisite nexus 
between the Veteran's current hearing loss disability and his 
active service.

In August 2005, the Veteran's treating physician, Dr. "Q.G., 
submitted a statement regarding the Veteran's hearing loss.  
He opined that the Veteran's hearing loss was due to his 
active service.  Dr. Q.G. indicated that the Veteran has 
noise notch at 4000 hertz, which is caused by noise trauma.  
He noted that the Veteran's history is consistent with 
significant noise exposure in the Vietnam War as well as 
traumatic perforation from a gunshot blast.  This opinion is 
favorable evidence for the Veteran's claim for service 
connection for hearing loss.

In light of the opinion given by Dr. Q.G., the Veteran was 
afforded another VA audiologic examination in June 2006.  
Again, the Veteran was diagnosed with moderate sensorineural 
hearing loss at higher frequencies.  The examiner concluded 
that the Veteran's hearing loss "is not caused by or the 
result of military service as evidenced by his normal 
thresholds to 6000 Hz at the time of his exit from the 
military.  There is no evidence from the scientific 
literature that supports a delay in the onset of hearing loss 
as a result of noise exposure."  The examiner noted Dr. 
Q.G.'s opinion but indicated that Dr. Q.G. did not cite any 
evidence to support his conclusion that the Veteran's hearing 
loss was related to service.

The record contains three medical opinions which address 
whether the Veteran's current hearing loss is related to his 
service.  In cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Appeals for Veterans Claims 
stated:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken all three opinions into 
consideration and finds that the March 2004 and June 2006 
examiners' opinions are more probative than Dr. Q.G.'s August 
2005 private opinion.  

First, there is no indication that Dr. Q.G. reviewed the 
Veteran's claims file.  Hence, his opinion was based on less 
documented information than that upon which the March 2004 
and June 2006 VA examiners based their opinions.  

For example, in his statement, Dr. Q.G. did not indicate that 
he was aware of the Veteran's post-service noise exposure in 
a shipyard.  More significantly, there is no indication that 
Dr. Q.G. had knowledge of the Veteran's medical reports at 
separation from active service and years after separation 
from service, which reveal normal hearing and no complaints 
of hearing loss.  In addition, Dr. Q.G. provided limited 
rationale for his opinion and merely referred to the 
Veteran's reported statements of noise exposure during 
service as the basis for his conclusion.

In contrast, the VA examiners indicated their review of the 
claims file, including hearing tests from service treatment 
records and the Veteran's medical report at separation, 
indicating hearing within normal levels.  The basis of the VA 
examiners' opinion covers a much broader scope with the 
Veteran's entire medical history in consideration.

Given that the VA examiners have a more comprehensive history 
of the Veteran's service treatment records as opposed to the 
private physician who only had the Veteran's statements of 
history as reference, and given the detailed rationale of the 
VA examiners' opinion, the Board finds the opinion of VA 
examiners to be more probative.

As to the Veteran's own contention, that his current hearing 
loss is related to service, some quasi-medical questions do 
lend themselves to the opinions of laypersons.  For example, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder s not a 
determination "medical in nature" and is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in Jandreau, the U.S. Court of Appeals for 
the Federal Circuit explained, in footnote 4, that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.

Here, the Board finds that the Veteran's opinions as to 
whether his current hearing loss is related to service nearly 
40 years ago are not competent evidence because current 
hearing loss, as it relates to his service from so many years 
ago, is a medical question too complex to be the subject of 
the opinion of a layperson.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of hearing loss during 
service or for decades thereafter is more probative than the 
Veteran's own assertions as to when he first experienced 
hearing loss.  In summary, the in-service and post-service 
medical evidence (which is found to provide evidence against 
this claim) are more probative than the Veteran's assertions 
as to whether his current hearing loss disability is related 
to his service.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for bilateral hearing loss, and 
his claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in January 2004 and August 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


